898 F.2d 812
283 U.S.App.D.C. 215
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Tobias E. SEAMAN, Petitioner,v.FEDERAL MARITIME COMMISSION and United States of America, Respondents.
No. 89-1407.
United States Court of Appeals, District of Columbia Circuit.
March 23, 1990.

Before WALD, Chief Judge, RUTH B. GINSBURG and THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review presents for our further consideration a matter remanded to the Federal Maritime Commission for reasons stated in the court's February 22, 1989 order and memorandum.  We have considered the issues presented and arguments made in the parties' briefs and oral arguments, and are satisfied that appropriate disposition of the petition does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
Our remand order instructed the Commission to furnish "a more adequate statement of its reasoning."    The Commission has done so in a comprehensive April 28, 1989 Report on Remand.  That Report explains sufficiently why the Commission determined (1) not to adjust the benchmark rate of return on account of Matson's relative risk or for "current trends" in interest rates and rates of return, and (2) not to reopen the record for further evidence on those issues.  Based on the reasoned explanation supplied by the Commission in its Report on Remand, and the substantial evidence in the record supporting the Commission's decision, it is


3
ORDERED and ADJUDGED that the petition for review be denied and the Commission's April 28, 1989, Report on Remand be affirmed in all respects.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).